Case: 10-10725 Document: 00511439475 Page: 1 Date Filed: 04/08/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 8, 2011
                                     No. 10-10725
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

SHIRLEY L. ALDRIDGE,

                                                   Petitioner-Appellant

v.

JOE KEFFER, Warden, FMC-Carswell,

                                                   Respondent-Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 4:10-CV-78


Before REAVLEY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Shirley L. Aldridge, federal prisoner # 17829-045, filed a 28 U.S.C. § 2241
petition challenging her incarceration resulting from her conviction for five
counts of aiding and abetting the filing of false income tax returns. The district
court dismissed Aldridge’s § 2241 petition, and this court dismissed Aldridge’s
appeal from the dismissal of her § 2241 petition for lack of jurisdiction because
Aldridge did not file a timely notice of appeal. Aldridge v. Keffer, No. 10-10725,
slip op. at 1-2 (5th Cir. Oct. 6, 2010) (unpublished).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10725 Document: 00511439475 Page: 2 Date Filed: 04/08/2011

                                  No. 10-10725

      After dismissing Aldridge’s § 2241 petition, the district court denied
Aldridge a certificate of appealability (COA). Aldridge now appeals the district
court’s order denying her a COA.
      Aldridge argues that the district court erred by dismissing her § 2241
petition and denying her post-judgment motions. She does not, however, raise
any challenges to the district court’s order denying her a COA. As this court has
already dismissed Aldridge’s appeal from the dismissal of her § 2241 motion, the
only matter presently before us is her appeal from the district court’s order
denying her a COA. By failing to raise any challenge to the district court’s order
denying her a COA, Aldridge has waived the only issue before this court. See
Hughes v. Johnson, 191 F.3d 607, 613 (5th Cir. 1999). Furthermore, as a COA
is not required to appeal the denial of a § 2241 petition and Aldridge’s appeal
from the dismissal of her § 2241 petition has already been dismissed, any
possible error in the district court’s COA order would be harmless. See Ojo v.
INS, 106 F.3d 680, 681 (5th Cir. 1997).
      Aldridge’s appeal is without arguable merit. Accordingly, it is dismissed
as frivolous. See 5 TH C IR. R. 42.2; Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983).
      APPEAL DISMISSED.




                                        2